DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1, 2, 7, 8, 10, 12-18, and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising all limitations of the claims, specifically including but not limited to “wherein a difference between the second lattice constant and the first lattice constant is at least 0.5%, and wherein the contact layer comprises a III-V group semiconductor material” of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hudait et al. (US Patent Application Publication No. 2007/0238281) teaches III-V materials and some lattice mismatch, but does not specifically teach wherein a difference between the second lattice constant and the first lattice constant is at least 0.5%.
Ban et al. (US Patent Application Publication No. 2016/0293764) teaches III-V materials and some lattice mismatch, but does not specifically teach wherein a difference between the second lattice constant and the first lattice constant is at least 0.5%.
Zhu et al. (US Patent Application Publication No. 2013/0328082) teaches III-V materials with no specific lattice mismatch, but does not specifically teach wherein a difference between the second lattice constant and the first lattice constant is at least 0.5%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891